DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 and dependent claims 25-31 thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 24 recites a light system configured to provide a treatment light comprising an output spectrum in the wavelength range/band from 425 nm to 505 nm. Claim 24 further recites the limitation “wherein a power distribution within the output spectrum is such that a  power emitted within said spectral region is more than the power emitted in any other region of equal bandwidth in the output spectrum.” This limitation is a new matter because it is not described in the applicant’s specification in a way to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filled. Throughout the specification, power distribution within the output spectrum is not described, and the term radiation “power” is cited only once in the context of describing a radiometer adapted for measuring a radiation power of a light source over a range of wavelengths (see Par. 0045 of the published application).
Note: in this Office Action (OA), the limitation stated above is treated/interpreted as that the output of the light source/system has a peak intensity/energy within the wavelength range from 425 am to 505 nm.
Claim 25 recites the limitation “wherein the power distribution within the output spectrum is such that the power emitted within said spectral region is more than a power emitted by the entire output spectrum outside the spectral region.” This limitation is not described in the specification. Therefore, it’s a new matter.
Claim 30 recites the limitation that the system is configured “to allow a user to attenuate the power emitted within the spectral region to a level where the power emitted within said spectral region is no longer more than the power emitted in said any other region of equal bandwidth in the output spectrum.” This limitation is also a new matter as it’s not described/supported in the specification.
Claims 32-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 32 recites an apparatus comprising a light system configured to emit a multichromatic light in the visible region of the EM spectrum in the wavelength range from 435 nm to 488 nm. Claim 32 further recites that the light system is further configured to attenuate the spectral region more than any other region of equal bandwidth in the output spectrum.” This limitation is a new matter because it is not described in the applicant’s specification as originally in such a way to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filled.
Claims 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 39 recites an apparatus comprising a light system configured to emit a multichromatic light in the visible region of the EM spectrum in the wavelength range from 425 nm to 505 nm. Claim 39 further recites that the light system is configured to “attenuate the spectral region more than any other region of equal bandwidth in the output spectrum.” This limitation is also a new matter because it is not described in the applicant’s specification in a way to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 24 recites the limitation that ‘the power distribution within the output spectral region is more than the power emitted in any other region of equal bandwidth in the output spectrum.’ However, the specification and claims fail to describe the power distribution within the output spectral region or a power emitted in any other region of equal bandwidth.’ The scope of this limitation cannot be readily determined from the claims or the specification. Thus, this limitation renders claims 24-31 indefinite.
Claims 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 32 recites the limitation the light system is configured “to attenuate the spectral region more than any other region of equal bandwidth in the output spectrum.” However, neither the specification nor the claims teach degree of attenuation of the output spectrum or any other region of equal bandwidth in the output spectrum. Hence, this limitation renders claims 32-38 indefinite.
Claims 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 39 recites the limitation “wherein the light system is further configured to attenuate the spectral region more than any other region of equal bandwidth on the output spectrum.” However, neither the specification nor the claims describes degree of attenuation of the output spectrum and that of any other region of equal bandwidth in the output spectrum, or the how the relative attenuations are determined. Hence, this limitation renders claims 32-38 indefinite.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vreman et al., U.S. Patent No. 6,350,275 (hereinafter “Vreman”), in view of Gerdt, U.S. Patent No. 6,6,235,046.
Regarding claims 24 and 26, Vreman et al. disclose an paratus and method for treating circadian rhythm disorders, the apparatus comprising a polychromatic light source operating the blue-green region of the light spectra for illuminating a patient's eyes with optical energy adapted to treat circadian rhythm disorders. Vraman et al. teach that the treatment light from the light source has a wavelength between 420 nm - 575 nm (see Figs. 1 - 5; col. 2, lines 23-41; col. 4, lines 8-12; and claims 1,2, 6, and 10).
Although Vreman teaches that the treatment light as a wavelength of 420-757 nm, they do not specifically teach the use of the narrower wavelength range (1.e.,425 nm - 505 nm) as claimed. However, their treatment wavelength range encompasses the claimed wavelength
range. Furthermore, the use of shorter wavelengths within the recited wavelength range for regulating the circadian clock is known in the art.
Gerdt teaches an alternative phototherapy apparatus for the treatment of various diseases/conditions including circadian rhythm disorders and SAD (see col. 4, Hines 54-55}. Gerdt further recognizes the peak wavelength most sensitive to visual system photoreceptors (i.e., green light near 555 nm) and teaches that “the Circadian response does not occur in the
rods or cones of the retina, but rather in the ganglia.” See col. 4, lines 24-50. Similarly, the applicant teaches that “Studies on animals with hereditary or light-induced retinal degeneration have raised the possibility that neither the rods nor the cones used for vision participate in light-induced melatonin suppression, circadian locomotor phase-shifts, or photoperiodic responses.” See Par. 0007 of the specification.
Gerdt further teaches that “the photo-chemical reaction, which takes place in the ganglia, has a wavelength of about 435 nm.” The applicant's specification further teaches that the “light [system} for stimulating or regulating neuroendocrine, circadian, and photoneural systems in mammals based upon the discovery of peak sensitivity ranging from 425-505 nm.” See Pars, 0010-0011 0037.” Hence, at the time of the applicant's invention was filed, it would have been obvious to one of ordinary skilled int the art to modify Vreman in view of Gerdt and use light in the blue-green region for regulating or stimulating melatonin in order to treat one of the circadian rhythm disorders, jetlag, SAD, depression, and other melatonin deficiency disorders.
Regarding claim 25, the recited claim language is directed to expected result. Expected result claim language is generally given a limited patentable weight.
Regarding claim 27, the apparatus of Waldman comprises a filter mechanism 7 adapted for filtering/restricting the output of the light source (see Fig. 1, and col.  3 lines 18-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
June 18, 2022